Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 17 June 1807
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                        
                            Philadelphia, June 17th. 1807
                        
                        By the Sloop Harmony Captain Ellwood I have the honor to transmit for the President of the United States Two
                            Drums of Raisins in one packet, received per Ship Louisiana likewise a box containing Pamphlets. The duties and other
                            expences on the whole amount to 95 cents. These articles would have been forwarded sooner but no vessel bound for
                            Alexandria or Georgia has cleared from this Port for a considerable time past before the present time 
                  I have the honor to
                            be with perfect respect The President’s most Obt. Servt.
                        
                            P Muhlenberg
                            
                        
                    